ON MOTION FOR REHEARING.
It appears from the record that the seller, Stewart Plumbing Company, not only took from the purchaser, Mathis, a contract reserving to itself the title to the fixtures pending payment of the purchase-money, but that it also filed and had recorded a material-man’s lien upon the real estate, based upon the sale and installation of the fixtures. It is contended, in the motion for a rehearing filed by the plumbing company, that we overlooked the facts touching the filing and recording of such lien, and also that we erred in not holding that these facts, under the principle of section 4530 of the Civil Code- (1910), could have been taken by the trial court as sufficient to charge the purchaser of the real estate with notice of *48the title to the fixtures as retained by the plumbing company. We did not overlook the facts referred to; but the filing and recording of a lien based upon the furnishing of the fixtures tended rather to indicate that the title thereto passed to the owner of the real estate improved thereby, although credit was extended therefor, and did not suggest in the slightest degree that the title to the fixtures had been retained by the seller thereof.
It is further contended that we overlooked the case of Williams v. Ideal Plumbing Co., 41 Ga. App. 607 (154 S. E. 212), and that upon an application of the principles ruled in that case a different judgment would be required in the present cáse. It is true that we overlooked the Williams case; but we have now made a careful consideration of both the record and the decision in that case, and can not agree that our decision in the present case is at all in conflict with anything held in the Williams case.- In that case no question was raised as to whether the record of the conditional-sale agreement as an instrument pertaining to a chattel would operate as constructive notice of such agreement, but,' as stated in the opinion, "the controlling questions were whether the fixtures, after becoming attached to the realty, had lost their identity, and whether they could be detached from the realty without material injury to the realty." Furthermore, it appears in the record in the Williams case that the fixtures were sold and installed after the owner of the building had executed to Williams a security deed to the real estate. Williams subsequently foreclosed the loan deed and bought in the property at the foreclosure sale. The facts, therefore, were materially different from those of the ease at bar. Upon a like variation in the facts, we might also have distinguished the case of International Clay Machinery Co. v. Moultrie Banking Co., 34 Ga. App. 396 (129 S. E. 877); but this was not necessary, in view of the different character of the property involved in that case. See, in this connection, Conder v. Holleman, 71 Ga. 93 (1); American Law Book Co. v. Brunswick C. & C. Co., 12 Ga. App. 259 (77 S. E. 104); Beatrice Creamery Co. v. Sylvester, 65 Colo. 569 (179 Pac. 154, 13 A. L. R. 441). We did not overlook the case of Empire Cotton Oil Co. v. Continental Gin Co., 21 Ga. App. 16 (93 S. E. 525); but cited and distinguished that case.
As to the other grounds of the motion for rehearing, we deem it unnecessary to add to or amplify what was said in the original *49opinion. But, as further illustrating the statement then made, that every case of this kind should stand upon: its own particular facts, see Case Mfg. Co. v. Garven, 45 Ohio St. 289 (13 N. E. 493); Hopewell Mills v. Savings Bank, 150 Mass. 519 (23 N. E. 327, 6 L. R. A. 249, 15 Am. St. R. 235).

Rehearing denied.